142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carol Lee SHULMAN, Plaintiff-Appellant,v.United States of America;  Central Intelligence Agency,Defendants-Appellees.
No. 97-56315.D.C. No. CV-96-07030-IH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Irving Hill, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Carol Lee Shulman appeals pro se the district court's dismissal with prejudice of her third amended complaint for failure to satisfy the pleading requirements of Fed.R.Civ.P. 8.  We affirm.


2
Although the district court granted Shulman multiple opportunities to explain the nature of her claims against the United States and the Central Intelligence Agency, her third amended complaint is incomprehensible.  Under these circumstances, the district court did not abuse its discretion by dismissing Shulman's third amended complaint with prejudice.  See McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir.1996).


3
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3